Citation Nr: 0937698	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  05-27 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1976 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This appeal was previously before the Board in October 2007 
and February 2009.  The case has been returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  There is no evidence of record that the February 2006 
private audiologic testing results conform to 38 C.F.R. 
§ 4.85 (2009). 

2.  The probative testing results contained in the claims 
file show that the Veteran demonstrated bilateral hearing 
loss of Level V in the right ear and Level I in the left ear 
during November 2004, and Level III in the right ear and 
Level II in the left ear in March 2009.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.85, 
4.86 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

The appeal in this case arises from the initial award of 
service connection.  The RO provided preadjudication notice 
to the Veteran in a September 2004 letter, regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, and the types of 
evidence that will be obtained by VA.  November 2007 and May 
2009 letters advised the Veteran regarding the type of 
information and evidence needed to establish entitlement to a 
higher evaluation.  The November 2007 letter also advised the 
Veteran how disability evaluations and effective dates are 
assigned, and the type evidence which impacts those 
determinations.  Relevant rating criteria were provided in 
the May 2009 letter.  The claim was last adjudicated in June 
2009.

In any event, in Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that has 
been associated with the claims file includes the Veteran's 
service treatment records, post-service treatment records, 
and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing evidence and 
argument in support of his claim.  Any error in the sequence 
of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless 
and does not prohibit consideration of this matter on the 
merits.  See Conway, 353 F.3d at 1374, Dingess at 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2009).  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1 (2009).  Other applicable, general 
policy considerations are: interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's 
Schedule for Rating Disabilities.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average pure 
tone threshold level as measured by pure tone audiometric 
tests in the frequencies of 1000, 2000, 3000 and 4000 Hertz.  
The degree of disability for bilateral service-connected 
defective hearing is ascertained by the application of the 
rating schedule, which establishes 11 auditory acuity levels, 
ranging from Level I (for essentially normal acuity) through 
Level XI (for profound deafness).  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The evaluation of hearing impairment 
applies a rather structured formula that is essentially a 
mechanical application of the rating schedule to numeric 
designations after audiology evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2009).  Further, when the 
average pure tone threshold is 30 decibels at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher level.  38 C.F.R. § 4.86(b) (2009).

The Veteran contends that the noncompensable rating he 
received for his bilateral hearing loss does not reflect the 
severity of his hearing loss.  He pointed out that he wears 
hearing aids, and he described the inability to hear soft 
voices, female voices or to hold conversations in crowded 
rooms.

The evidence of record includes private audiological 
evaluations dated in July 2004, October 2004, December 2005, 
December 2006, and December 2007 which are not interpreted.  
It is unknown whether the speech recognition testing is the 
Maryland CNC test or if the testing was conducted in a 
controlled environment in accordance with 38 C.F.R. 
§ 4.85(a).  As the graphs are not accompanied by numerical 
results and the word tests used are not reported to be the 
Maryland CNC test, the audiological findings are entitled to 
little probative value.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  

The Veteran was afforded a VA examination in November 2004, 
where pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
55
60
75
65
64
LEFT
30
45
60
40
44

Speech audiometry, utilizing the Maryland CNC word list, 
revealed speech recognition ability of 76 percent in the 
right ear and of 92 in the left ear.  The examiner noted that 
Type A tympanograms were obtained bilaterally and the results 
were consistent with the pure tone testing results.  
Additionally, the examiner noted speech recognition 
thresholds were in agreement with the best pure tone 
thresholds obtained, but in poor agreement with the pure tone 
averages.  The examiner felt that, over all, the reliability 
of the testing was good.  The examiner diagnosed mild to 
severe sensorineural hearing loss on the right and hearing 
within normal limits to moderately severe sensorineural 
hearing loss on the left.  

Applying these results to Table VI of 38 C.F.R. § 4.85 yields 
a finding of Level IV hearing acuity in the right ear and 
Level I hearing acuity in the left ear.  However, the right 
ear manifests a pattern of hearing impairment warranting 
consideration of 38 C.F.R. § 4.86 as all puretone thresholds 
are 55 decibels or more in the relevant frequencies.  
Applying the findings in the right ear to Table VIa of 
38 C.F.R. § 4.85 results in a finding of Level V hearing 
loss.  Where hearing loss is at Level V in one ear and Level 
I in the other year, a 0 percent rating is assigned according 
to Table VII of 38 C.F.R. § 4.85.

In February 2006 the Veteran had private audiologic testing 
done where pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
55
60
70
75
65
LEFT
35
55
65
50
51

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 80 in the left ear.  The 
examination shows that the "CNC 50" list was used to 
conduct speech audiometry.  However, there was no indication 
of whether this was the Maryland CNC list and whether the 
examiner used recorded rather than live voice.  Moreover, 
there is no indication of whether testing was conducted in a 
controlled environment.  Thus, this evidence is entitled to 
little probative weight.  

The Veteran was afforded a VA examination in August 2008.  
After a review of the claims file the examiner noted that the 
November 2004 test results and the February 2006 test results 
showed almost identical pure tone thresholds in the right ear 
and an increase of about 10 decibel in pure tone thresholds 
in the left ear.  The examiner did not report pure tone 
threshold testing results due to poor reliability.  The 
examiner noted that pure tone averages were not in agreement 
with speech reception thresholds in either ear, even after 
reinstruction.  She stated that the Veteran's responses to 
spondaic words were particularly inconsistent, and that word 
recognition scores were similar to those in the February 2006 
testing.  The audiologist commented that the significant 
decrease between the November 2004 testing and the February 
2006 testing could be caused by a number of factors: general 
hearing decline or the method of testing (as it is unclear 
what word list 
was used in the February 2006 test or if a live or recorded 
voice was used).  Additionally, the audiologist noted that 
because the results of her testing were unreliable, it was 
possible that previous testing may not have represented the 
Veteran's true hearing loss and/or word recognition ability.

The Veteran was then afforded an additional VA examination in 
March 2009 in an attempt to get reliable results using the 
testing methods outlined in 38 C.F.R. § 4.85.  The pure tone 
threshold results, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
50
60
70
60
60
LEFT
45
60
60
45
44

Speech audiometry, utilizing the Maryland CNC word list, 
revealed speech recognition ability of 88 percent in the 
right ear and of 88 in the left ear.  The examiner noted that 
Type A tympanograms were obtained bilaterally, consistent 
with pure-tones and middle ear system function within normal 
limits.  The examiner explained that the testing results on 
the right side were reliable because contralateral acoustic 
reflexes were obtained at expected levels in the low 
frequencies and were absent in the high frequencies on the 
right side, consistent with pure tone results.  The acoustic 
reflexes could not be tested on the left, because of an 
inability to maintain a seal.  The examiner commented that 
the speech recognition abilities were in agreement with the 
pure tone averages and that overall reliability was good.  
The examiner diagnosed mild to severe hearing loss in the 
right ear and mild to moderately severe hearing loss in the 
left ear, both with sloping hearing loss, with recovery in 
the high frequencies.  

Applying the examination results to Table VI of 38 C.F.R. 
§ 4.85 yields a finding of Level III hearing acuity in the 
right ear and Level II hearing acuity in the left ear.  Where 
hearing loss is at a Level III in one ear and a Level II in 
the other year, a 0 percent rating is assigned according to 
Table VII of 38 C.F.R. § 4.85.  Additionally, based on these 
results 38 C.F.R. § 4.86 does not apply as the puretone 
thresholds at 1000 Hertz are less than 55 decibels.

The Board notes that the VA examinations were conducted in 
accordance with 38 C.F.R. § 4.85(a) and the 2004 examiner 
noted the Veteran's reported functional difficulty in hearing 
conversation.  The 2008 examiner noted the Veteran reported 
difficulty with hearing conversation, women's voices, soft 
voices, radio, television, telephone conversations, and car 
horns or sirens.  That examiner reviewed the claims file, 
which also included a statement from the Veteran's school 
noting he was provided with preferential seating and a note 
taker in the classroom.  Thus, the VA examiners considered 
his functional impairment.  Thus, the Board finds that the VA 
examinations are adequate for rating purposes and are 
entitled to great probative value.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007).  

As the probative and reliable results contained in the claims 
file show that the Veteran's hearing loss is consistent with 
a noncompensable rating, the Board finds that at no time 
during the course of this appeal should the Veteran have 
received a higher rating.  

The Board is cognizant of the Veteran's contentions 
concerning his difficult in hearing, but as noted above, the 
assignment of disability ratings for hearing impairment is 
derived from a mechanical formula based on levels of pure 
tone threshold average and Maryland CNC speech discrimination 
testing.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's bilateral hearing loss.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for more severe 
symptoms than shown by the evidence during the period in 
question; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


